UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 January 11, 2006

                                      Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge

No. 04-2929

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Eastern District of
                                             Wisconsin.
      v.
                                             No. 03 CR 239
FREDDY ROSAS,
    Defendant-Appellant.                     Rudolph T. Randa,
                                             Chief Judge.

                                    ORDER

       After the Supreme Court held that the sentencing guidelines are advisory,
rather than mandatory as previously believed, United States v. Booker, 125 S.Ct.
738, 757 (2005), we ordered a limited remand to determine whether the district
court would have sentenced Rosas differently had it known that it was not bound by
the guidelines. See United States v. Paladino, 401 F.3d 471, 481 (7th Cir.2005). The
district judge has replied stating that he would like the opportunity to resentence
the defendant in light of the now-advisory nature of the guidelines. Specifically,
Judge Randa informed this court that, had he known that the guidelines were
advisory at the time Rosas was sentenced, he “would have looked at the sentencing
differently and taken into consideration the factors contained in 18 U.S.C. § 3553.”
No. 04-2929                                                                     Page 2

We invited the parties to file arguments concerning the reasonableness of the
sentences, however, neither party accepted that invitation.

      Because the district court’s statement evinces plain error in Rosas’ sentence,
see United States v. Askew, 417 F.3d 648, 649 (7th Cir. 2005), we hereby VACATE
Rosas’ original sentence and REMAND this matter to the district court for
resentencing. See Paladino, 401 F.3d at 484.